[Cite as S.W. Ohio Basketball, Inc. v. Himes, 2021-Ohio-415.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




 SOUTHWESTERN OHIO BASKETBALL, :
 INC., et al.,
                               :                                CASE NO . CA2020-08-045
       Appellees,
                               :                                      OPINION
                                                                       2/16/2021
     - vs -                                             :

                                  :
 LANCE HIMES, IN HIS OFFICIAL
 CAPACITY AS DIRECTOR OF THE OHIO :
 DEPARTMENT OF HEALTH, et al.,

        Appellants.




         CIVIL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                            Case No. 20-CV-93409


Davidson Law Offices Co., L.P.A., Matthew D. Davidson, David T. Davidson, Matthew D.
Davidson, 2 South Third Street, Suite 301, P.O. Box 567, Hamilton, Ohio 45011, for
appellees, Southwestern Ohio Basketball, Inc. and Kingdom Sports Center, Inc.

Sams Fischer, LLC, Robert S. Fischer, 5155 Financial Way, Suite 11, Mason, Ohio 45050,
for appellee, Warren County Convention & Visitors Bureau

Zeiger Tigges & Little LLP, Marion H. Little, Jr., John W. Zeiger, 41 South High Street, Suite
3500, Columbus, Ohio 43215, special counsel for appellants, Lance Himes, Director of Ohio
Department of Health and Amy Acton, former Director of Ohio Department of Health

Dinsmore & Shohl LLP, Robert M. Zimmerman, 255 East Fifth Street, Suite 1900,
Cincinnati, Ohio 45202, special counsel for appellants, Lance Himes, Director of Ohio
Department of Health and Amy Acton, former Director of Ohio Department of Health

David A. Yost, Ohio Attorney General, 30 E. Broad St., 14th Floor, Columbus, OH 43215.
                                                                                   Warren CA2020-08-045

        S. POWELL, J.

        {¶ 1} Appellants, Lance Himes, in his official capacity as the Director of the Ohio

Department of Health,1 Dr. Amy Acton, in her official capacity as the former Director of the

Ohio Department of Health, and the Warren County Health District ("WCHD"), appeal the

decision of the Warren County Court of Common Pleas granting a preliminary injunction to

appellees, Southwestern Ohio Basketball, Inc. ("SOB"), Kingdom Sports Center, Inc.

("KSC"), and Warren County Convention & Visitors Bureau ("WCCVB"), in this case

involving a challenge to certain restrictions contained in a health order issued on August 1,

2020 by Mr. Himes, in his role as the Director of the Ohio Department of Health, governing

the resumption of contact and non-contact sports in Ohio during the ongoing COVID-19

pandemic. For the reasons outlined below, we reverse the trial court's decision.

                                                 The Parties

        {¶ 2} Dr. Acton is the now former Director of the Ohio Department of Health

("ODH"). Dr. Acton was replaced as the Director of ODH by Mr. Himes.

        {¶ 3} WCHD is a governmental agency that serves Warren County residents in the

prevention of the spread of disease, the promotion of healthy lifestyles, and protection

against the exposure to health risks.

        {¶ 4} SOB is an organization that operates youth basketball leagues and

tournaments at indoor sports facilities located within Warren County.                            These youth

basketball leagues and tournaments serve youth in grades K-12.

        {¶ 5} KSC operates an indoor sports facility in Warren County that hosts year-round

soccer and basketball leagues and tournaments. These leagues and tournaments draw




1. We note that Mr. Himes is referred to as both the Director and the Interim Director of the Ohio Department
of Health within these proceedings. For purposes of simplicity, this court will refer to Mr. Himes as the Director
rather than the Interim Director throughout this opinion.
                                                       -2-
                                                                       Warren CA2020-08-045

upon teams spanning Ohio and across the greater Midwest region. This is in addition to

other services that KSC provides to the local community. This includes, for instance,

childcare.

       {¶ 6} WCCVB is an organization that co-owns the Warren County Sports Park that

stages or hosts a variety of outdoor sporting tournaments.            These outdoor sporting

tournaments include, but are not limited to, tournaments for soccer, baseball, and lacrosse.

                      Ohio's Response to the COVID-19 Pandemic

       {¶ 7} On March 9, 2020, the Governor of Ohio, Mike DeWine, issued an executive

order that declared a state of emergency to protect the well-being of Ohioans from the

effects of the emerging COVID-19 disease. As described in that order, COVID-19 is a

respiratory disease that can result in serious illness or death that is easily transmittable from

person to person who are in close contact with each other (within about six feet) through

respiratory droplets produced when an infected person coughs, sneezes, or talks. New

vaccines promise an eventual end to the COVID-19 pandemic; however, those vaccines

are not yet widely available and the COVID-19 disease continues to spread throughout the

state and the country at large.

       {¶ 8} In response to the growing spread of the COVID-19 disease, which, to date,

has resulted in more than 400,000 deaths nationwide, Dr. Acton began issuing a series of

health orders pursuant to her authority as the then Director of ODH. These orders were

intended to prevent an overtaxing of the healthcare system and hospitals, increase capacity

for testing for the virus that causes the COVID-19 disease, SARS-CoV-2, allow for the

production of necessary personal protective equipment, and generally curtail the spread of

the virus.   Among these were health orders closing K-12 schools, orders limiting or

prohibiting mass gatherings, and an order closing polling locations for the March 17, 2020

primary elections. These are just a few of the restrictions that have been imposed at the

                                               -3-
                                                                     Warren CA2020-08-045

local, state, and federal level to stem the spread of COVID-19 disease.

       {¶ 9} After being appointed as Dr. Acton's replacement, Mr. Himes also issued a

series of health orders pursuant to his authority as the newly appointed Director of ODH.

This includes the health order at issue in this case; the Director's Corrected Third Order to

Extend the Expiration date of Second Amended Order that Provides Guidance for Contact

Sports Practices and Non-Contact Sport Competitions, and Contact Competition, with

Exceptions issued on August 1, 2020 ("Director's August 1, 2020 Order").

                The Applicable Statutes as Found in R.C. Chapter 3701

       {¶ 10} The health orders initially issued by Dr. Acton, and later Mr. Himes, were done

in accordance with the authority granted to ODH, and by extension the Director of ODH, by

the General Assembly via the Ohio Revised Code. This includes R.C. 3701.13. That

statute provides, in pertinent part, the following:

              The department may make special or standing orders or rules
              for preventing the use of fluoroscopes for nonmedical purposes
              that emit doses of radiation likely to be harmful to any person,
              for preventing the spread of contagious or infectious diseases,
              for governing the receipt and conveyance of remains of
              deceased persons, and for such other sanitary matters as are
              best controlled by a general rule.

       {¶ 11} R.C. 3701.14(A) further charges the Director of ODH with the responsibility to

control and suppress public outbreaks of disease like the COVID-19 disease. As that

statute provides:

              The director of health shall investigate or make inquiry as to the
              cause of disease or illness, including contagious, infectious,
              epidemic, pandemic, or endemic conditions, and take prompt
              action to control and suppress it.

       {¶ 12} R.C. 3701.352 prohibits any person from violating the health orders issued by

the Director of ODH and provides:

              No person shall violate any rule the director of health or
              department of health adopts or any order the director or

                                               -4-
                                                                    Warren CA2020-08-045

              department of health issues under this chapter to prevent a
              threat to the public caused by a pandemic, epidemic, or
              bioterrorism event.

Such violations are considered a second-degree misdemeanor pursuant to R.C.

3701.99(C).

       {¶ 13} R.C. 3701.56 charges local health districts, such as WCHD, with enforcing

the orders issued by the Director of ODH. As that statute provides:

              Boards of health of a general or city health district, health
              authorities and officials, officers of state institutions, police
              officers, sheriffs, constables, and other officers and employees
              of the state or any county, city, or township, shall enforce
              quarantine and isolation orders, and the rules the department of
              health adopts.

                  Plaintiffs' Requested Relief: Preliminary Injunction

       {¶ 14} This appeal arises out of the consolidated action brought by SOB, KSC, and

WCCVB (collectively, "Plaintiffs") against Mr. Himes, Dr. Acton, and WCHD (collectively,

"Defendants"), seeking a declaratory judgment finding R.C. 3701.352 and 3701.99, when

used to enforce R.C. 3701.13 or 3701.56, unconstitutional, both facially and as applied to

Plaintiffs. To support their claims, Plaintiffs argue that these statutes, as well as the

Director's August 1, 2020 Order, violate: (1) their procedural due process rights; (2) their

rights to equal protection under the law; and (3) the separation-of-powers doctrine. Movants

also argue that these statutes unlawfully delegate "unfettered and unbridled vague power

to unelected officials." Therefore, in order to avoid being unnecessarily penalized while this

case is pending, Plaintiffs requested the trial court grant them a preliminary injunction

enjoining Defendants from enforcing the penalties for noncompliance with Sections 2 and

10 of the Director's August 1, 2020 Order as it relates to contact sports.

                          The Director's August 1, 2020 Order

       {¶ 15} In a concerted effort for Ohioans to return to normal activities, Mr. Himes


                                             -5-
                                                                     Warren CA2020-08-045

issued the Director's August 1, 2020 Order. This order permitted the resumption of all sports

practices and competitions – for both non-contact and contact sports – so long as the

participants, such as players, coaches, athletic trainers, support staff, and officials,

complied with certain safety protocols deemed necessary to combat the spread of the

COVID-19 disease. These safety protocols were different, however, depending on whether

the sport was considered a contact sport or a non-contact sport as defined by the Director's

August 1, 2020 Order.

       {¶ 16} Specifically, as Section 2 of the Director's August 1, 2020 Order states:

              Contact Sports Practices and Non-Contact Sport Competitions
              to reopen. Contact practice and training may resume for all
              sports. Competitive games and tournaments are permitted for
              non-contact sports, provided, however, only intra-club/team
              scrimmages are permitted for contact sports. Practices, and/or
              open gyms with another team or club, or competitive inter-
              club/team play are not permitted for contact sports unless all
              involved teams comply with the requirements set forth in Section
              10 of this Order so as to minimize the spread of COVID-19. This
              Order applies to both public and private activities and facilities.
              These activities, businesses and operations shall continue to
              comply with Social Distancing Requirements as defined in this
              Order, including by maintaining six-foot social distancing for
              players when not engaged in play and coaching. Spectators are
              not permitted at the contact sports competitive inter-club/team
              play.

       {¶ 17} The Director's August 1, 2020 Order defines the term "contact sports" in

Section 3 to include basketball, soccer, and lacrosse. Baseball, tennis, and golf, however,

are not included within the definition of "contact sports."

       {¶ 18} The record indicates that the distinction between contact sports and non-

contact sports was based on the likelihood of the participants being engaged in heavy

breathing and heavy exertion while in close proximity with an opponent or a teammate. The

distinction between contact sports and non-contact sports was also based on the likelihood

of having prolonged, one-on-one interaction between opponents of different teams. As


                                              -6-
                                                                     Warren CA2020-08-045

explained by Mr. Himes, this creates an issue of proximity between players who are

guarding one another, in terms of an assignment, as opposed to non-contact sports where

the players do not have the same kind of one-on-one interaction, even though they are

playing together as part of a team.

       {¶ 19} While there are a number of requirements contained in the Director's August

1, 2020 Order that apply to both contact and non-contact sports equally, there are 13

requirements set forth in Section 10 of that order that apply exclusively to players, coaches,

athletic trainers, support staff, and officials engaged in contact sports.          Those 13

requirements include, among other things, the following:

              i. Not exhibit signs or symptoms of COVID-19 within the past 72
              hours prior to competition or if coming from outside the state,
              before arrival in Ohio. Should a player, coach, athletic trainer,
              support staff or official exhibit signs or symptoms of COVID-19
              they will not be permitted to participate in the competition and
              should not travel to Ohio;

              ***

              iii. Receive a negative COVID-19 test result before traveling to
              competition; and

              iv. A PCR COVID-19 test must be administered to each athlete
              and team staff member participating in the competition no more
              than 72 hours prior to the start of the competition and the results
              must be in hand prior to the start of the competition; any athlete
              or staff member testing positive and their entire team and staff
              are prohibited from participating in the competition; and all
              participants must remain in isolation with other their (sic)
              teammates and team staff from the time the COVID-19 test is
              administered until completion of the competition.

              ***

              viii. If competition lasts more than four days, administer a
              second COVID-19 test four days after the first test was
              administered. A negative test clears the athlete for competition;
              a positive tests prohibits the athlete, teammates and all team
              staff from continued participation in the competition.

              ix. Be tested every two days after that for the duration of the

                                              -7-
                                                                         Warren CA2020-08-045

                tournament * * *.

Section 10 of the Director's August 1, 2020 Order also prohibits spectators "in the

venue/facility for any competitive contact sports inter-club/team play."

         Trial Court's Decision Granting a Preliminary Injunction to Plaintiffs

       {¶ 20} On August 3, 2020, the trial court held a hearing on Plaintiffs' request for a

preliminary injunction. During this hearing, the trial court heard testimony from Mr. Himes,

the Director of ODH. The trial court also heard testimony from Thomas G. Sunderman, Jr.,

the owner of SOB, Michael Roe, Sr., the owner of KSC, and Phillip Smith, president of

WCCVB. Following this hearing, on August 6, 2020, the trial court issued a decision

granting a preliminary injunction to Plaintiffs. In so holding, the trial court initially determined

that Plaintiffs had a strong likelihood of success on the merits as it relates to both their

procedural due process and equal protection claims.

       {¶ 21} Specifically, as it relates to Plaintiffs' procedural due process claim, the trial

court stated:

                Plaintiffs each testified that they were not only not afforded a
                pre-deprivation hearing prior to the closure of their business, but
                there is no avenue for post-deprivation review other than the
                filing of this lawsuit. Further, there is no avenue to obtain
                adequate hardship relief in this case. For these reasons, the
                Court finds that the Plaintiffs have presented clear and
                compelling evidence that they have been deprived of due
                process.

       {¶ 22} And, as it relates to Plaintiffs' equal protection claim, the trial court stated:

                Ultimately, the Court is cognizant of and respects the weighty
                responsibilities and pressures faced by Defendants during this
                past year. Mr. Himes (and Dr. Acton before him) and the Ohio
                Department of Health are statutorily charged with the
                responsibility to prevent and suppress the spread of contagious
                disease during a pandemic and this duty extends to all Ohioans,
                both young and old. This is no minor task. Concessions and
                sacrifices have been made by every Ohioan in furtherance of a
                common goal – mitigating and hopefully eventually eliminating
                the health risk posed by COVID-19.

                                                -8-
                                                                    Warren CA2020-08-045


      {¶ 23} Continuing, the trial court stated:

             However, this Court is also charged with a weighty responsibility
             – it is this Court's sworn duty to uphold the United States and
             Ohio constitutions and ensure that their protections blanket and
             cover all citizens of Warren County. The reasons enumerated
             by Mr. Himes for treating contact sports differently from non-
             contact sports are not compelling enough to override Plaintiffs'
             fundamental right to equal protection of the law. If non-contact
             sport competition can presumably resume safely with the health
             protocols for participants and spectators outlined in Section 9 of
             the August 1st Director's Order, there appears to be no
             compelling reason why contact sport competition cannot also
             resume with the same protocols. Plaintiffs have indicated their
             full intent to comply with Section 9 if allowed to do so.

      {¶ 24} The trial court also determined that Plaintiffs had presented clear and

convincing evidence that they would suffer "irreparable harm" if the preliminary injunction

was not granted. As for KSC, the trial court stated:

             Mr. Roe [the owner of KSC] testified that although some parts
             of his business are able to operate currently (such as childcare),
             his organization has already missed out on the major revenue
             generators, which are spring and summer sports leagues and
             tournaments. More than that, however, he testified that his
             organization cannot operate much longer at this rate and he will
             have to close his business. Closure of this business would
             negatively impact the ability of the community to have a place to
             send their children to participate in sports and have a safe,
             positive environment for childcare.

      {¶ 25} The trial court then stated in regard to SOB:

             Mr. Sunderman [the owner of SOB] also testified that his sports
             league cannot continue to operate in a deficit for more than a
             few more months. He further testified regarding his personal
             experience witnessing the emotional struggles children are
             facing during this time, without many outlets for exercise and
             physical movement, as well as the potentially permanent impact
             on older children who are hoping to obtain athletic scholarships
             in order to go to a university or college.

      {¶ 26} The trial court additionally stated in relation to WCCVB:

             Mr. Smith [the president of WCCVB] testified that WCCVB relies
             heavily on a percentage of the lodging tax collected by Warren

                                             -9-
                                                                     Warren CA2020-08-045

              County to be able to operate its facility and pay off the existing
              loan obtained to build the Warren County Sports Park, which is
              a newly built facility. Without the revenue generated from the
              sports tournaments, its funding through the lodging tax
              dramatically falls. The precise amount of lost revenue cannot
              adequately be quantified for a number of reasons. If WCCVB is
              not able to make payments on its loan, the property could
              potentially revert back to the original owners or be sold.

       {¶ 27} The trial court further determined that Plaintiffs had provided clear and

convincing evidence that issuing a preliminary injunction would not harm third parties. In

reaching this decision, the trial court stated:

              As detailed above, treating contact sport competitions differently
              appears to be an arbitrary and unreasonable distinction,
              considering the fact that several sports deemed non-contact
              also have athletes in close proximity for a period of time.
              Further, the Court has no reason to believe that spectators at a
              contact sport competition face any higher risk than those at a
              non-contact sport competition.

       {¶ 28} The trial court then stated:

              While the Court does not wish to substitute its own judgment for
              that of the Ohio Department of Health nor can it guarantee the
              health of all of these athletes and spectators, it can reasonably
              be inferred that no more harm will result from contact sport
              competitions being permitted to operate under the same
              guidelines than that which is already permitted by the Director's
              Order for non-contact sport competitions.

       {¶ 29} The trial court additionally determined that Plaintiffs had provided clear and

convincing evidence that the public interest would be served by issuing a preliminary

injunction. The trial court explained its decision as follows:

              Finally, as discussed above, there are many citizens of Warren
              County impacted by the Director's Order, not just the Plaintiffs –
              parents and children are also heavily impacted. These children
              could be subject to a number of detrimental impacts as a result
              of this order – from the most immediate (invasive, repeated
              testing of children from ages 4 through 12th grade, lack of
              structure and the physical activity provided by sports, lack of
              access to positive role models, not having family members
              present in the venue in the event of an emergency) through
              long-lasting (missed opportunities for scholarships, potential

                                              - 10 -
                                                                       Warren CA2020-08-045

              mental health consequences). Some of these harms are certain
              to occur and some may be more speculative but, taken together,
              the Court finds that the public interest is better served by issuing
              the injunction.

                                            Appeal

       {¶ 30} On August 7, 2020, Defendants filed a notice of appeal. Although their

request for a stay was initially denied by the trial court, this court granted Defendants'

emergency motion to stay pending appeal on August 28, 2020. Defendants now appeal,

raising one assignment of error for review. In their single assignment of error, Defendants

challenge the trial court's decision to grant a preliminary injunction to Plaintiffs.

                          Plaintiffs Did Not File an Appellee Brief

       {¶ 31} Although this court granted Plaintiffs' request for an additional 14 days to file

a brief, Plaintiffs did not file an appellee brief with this court. Pursuant to App.R. 18(C),

when an appellee fails to file a brief, "in determining the appeal, the court may accept the

appellant's statement of the facts and issues as correct and reverse the judgment if

appellant's brief reasonably appears to sustain such action."           "Whether to accept an

appellant's statement of facts and issues as correct under these circumstances is within this

court's sound discretion." Skyward Learning Servs. v. Gray, 12th Dist. Butler No. CA2019-

08-140, 2020-Ohio-1182, ¶ 2, citing Moore v. Guyton, 3d Dist. Paulding No. 11-12-01, 2013-

Ohio-143, ¶ 9. Therefore, as this court has done previously, this court will exercise its

discretion as provided to it by App.R. 18C) and accept Defendants' statement of facts and

issues as alleged in their brief in determining this appeal. See, e.g., Skyward Learning

Servs. at ¶ 2 ("exercising our discretion as provided to this court by App.R. 18[C], this court

will accept Gray's statement of facts and issues as alleged in her brief in determining this

appeal"); and In re M.J., 12th Dist. Fayette No. CA2007-07-026, 2008-Ohio-3217, ¶ 2, fn. 2

(accepting appellant's statement and facts and issues as correct where "[c]ounsel for


                                              - 11 -
                                                                       Warren CA2020-08-045

appellee failed to timely file a brief in this matter").

                             Rule of Law: Preliminary Injunction

       {¶ 32} "The purpose of a preliminary injunction is to preserve the status quo of the

parties pending a final adjudication of the case on the merits." Battelle Memorial Inst. v. Big

Darby Creek Shooting Range, 192 Ohio App.3d 287, 2011-Ohio-793, ¶ 21 (12th Dist.). In

ruling on a motion for preliminary injunction, a trial court must consider whether: (1) the

moving party has shown a strong or substantial likelihood that he or she will prevail on the

merits of the underlying substantive claim; (2) the moving party will suffer irreparable harm

if the injunction is not granted; (3) the issuance of the injunction will not harm third parties;

and (4) the public interest would be served by issuing the preliminary injunction. AK Steel

Corp. v. ArcelorMittal USA, L.L.C., 12th Dist. Butler No. CA2015-11-190, 2016-Ohio-3285,

¶ 9, citing DK Prods., Inc. v. Miller, 12th Dist. Warren No. CA2008-05-060, 2009-Ohio-436,

¶ 6; Union Twp. v. Union Twp. Professional Firefighters' Local 3412, 12th Dist. Clermont

No. CA99-08-082, 2000 Ohio App. LEXIS 475, *6 (Feb. 14, 2000).

       {¶ 33} The party seeking the preliminary injunction must establish each of these

elements by clear and convincing evidence. Planck v. Cinergy Power Generation Servs.

L.L.C., 12th Dist. Clermont No. CA2002-12-104, 2003-Ohio-6785, ¶ 17. No single factor,

however, is dispositive. AK Steel Corp. at ¶ 10. To that end, in circumstances where "there

is a strong likelihood of success on the merits, an injunction may be granted even though

there is little evidence of irreparable harm and vice versa." Fischer Dev. Co. v. Union Twp.,

12th Dist. Clermont No. CA99-10-100, 2000 Ohio App. LEXIS 1873, *8 (May 1, 2000). But,

even then, "[c]ourts should exercise caution in granting injunctions in cases where the court

is asked to interfere with or suspend the operation of important works or control the action

of another department of government." Triton Servs., Inc. v. Talawanda City School Dist.

Bd. of Edn., 12th Dist. Butler No. CA2010-05-112, 2011-Ohio-667, ¶ 6, citing Cementech,

                                                - 12 -
                                                                       Warren CA2020-08-045

Inc. v. Fairlawn, 109 Ohio St.3d 475, 2006-Ohio-2991, ¶ 10.

                        Standard of Review: Abuse of Discretion

       {¶ 34} "The grant or denial of a motion for injunctive relief is solely within the trial

court's discretion."   N. Fairfield Baptist Church v. G129, L.L.C., 12th Dist. Butler No.

CA2010-11-298, 2011-Ohio-3016, ¶ 18, citing Back v. Faith Properties, LLC, 12th Dist.

Butler No. CA2001-12-285, 2002-Ohio-6107, ¶ 9. Given the discretion afforded to the trial

court, this court will not disturb a trial court's judgment granting a preliminary injunction

absent an abuse of that discretion. Freeman Indus. Prods., L.L.C. v. Armor Metal Grp.

Acquisitions, Inc., 193 Ohio App.3d 438, 2011-Ohio-1995, ¶ 17 (12th Dist.). "A decision

constitutes an abuse of discretion when the trial court acted unreasonably, arbitrarily, or

unconscionably." Wells Fargo Bank v. Maxfield, 12th Dist. Butler No. CA2016-05-089,

2016-Ohio-8102, ¶ 32, citing Bank of Am., N.A. v. Jackson, 12th Dist. Warren No. CA2014-

01-018, 2014-Ohio-2480, ¶ 9. "[T]he vast majority of cases in which an abuse of discretion

is asserted involve claims that the decision is unreasonable."           Effective Shareholder

Solutions v. Natl. City Bank, 1st Dist. Hamilton Nos. C-080451 and C-090117, 2009-Ohio-

6200, ¶ 9. "'A decision is unreasonable if there is no sound reasoning process that would

support that decision.'" Stidham v. Wallace, 12th Dist. Madison No. CA2012-10-022, 2013-

Ohio-2640, ¶ 8, quoting AAAA Enterprises, Inc. v. River Place Community Urban

Redevelopment Corp., 50 Ohio St.3d 157, 161 (1990).

         Plaintiffs Do Not Have a Strong Likelihood of Success on the Merits

       {¶ 35} Defendants initially argue the trial court erred by finding Plaintiffs had provided

clear and convincing evidence that there was a strong likelihood that they would prevail on

the merits of both their equal protection and procedural due process claims. We agree.

                              Plaintiffs' Equal Protection Claim

       {¶ 36} Based on a historic principle first recognized by the United States Supreme

                                              - 13 -
                                                                                   Warren CA2020-08-045

Court over a century ago, it is now well established that "the police power retained by the

states empowers state officials to address pandemics such as COVID-19 largely without

interference from the courts."           League of Indep. Fitness Facilities & Trainers, Inc. v.

Whitmer, 814 Fed. Appx. 125, 127 (6th Cir.2020), citing Jacobson v. Massachusetts, 197

U.S. 11, 29, 25 S.Ct. 358 (1905). "That is especially true where, as here, a party seeks

emergency relief in an interlocutory posture, while local officials are actively shaping their

response to changing facts on the ground." South Bay United Pentecostal Church v.

Newsom, __ U.S. __, 140 S.Ct. 1613, 1614 (2020) (Roberts, C.J., concurring in the denial

of injunctive relief). This power, however, is not absolute. That is to say, this power "may

be exerted in such circumstances, or by regulations so arbitrary and oppressive in particular

cases, as to justify the interference of the courts to prevent wrong and oppression."

Jacobson at 38. That occurs even during a pandemic for "a pandemic does not present the

government with a 'blank check' to deny constitutional rights." Antietam Battlefield KOA v.

Hogan, D.Md. No. CCB-20-1130, 2020 U.S. Dist. LEXIS 215250, *7 (Nov. 18, 2020), citing

Robinson v. Attorney General, 957 F.3d 1171, 1179 (11th Cir.2020).

        {¶ 37} The trial court found the Director's August 1, 2020 Order violated equal

protection in that it created "different operating guidelines" to govern "two groups of similarly

situated individuals" based on whether those individuals were engaged in contact or non-

contact sports.2 However, even when accepting as true the trial court's decision finding


2. The Ohio Supreme Court has concluded that the Equal Protection Clauses in both the United States and
Ohio Constitutions to be "functionally equivalent" and subject to "the same analysis under both provisions."
Ferguson v. State, 151 Ohio St.3d 265, 2017-Ohio-7844, ¶ 29, citing State v. Aalim, 150 Ohio St. 3d 489,
2017-Ohio-2956 ¶ 29; Simpkins v. Grace Brethren Church of Del., 149 Ohio St.3d 307, 2016-Ohio-8118, ¶ 46
("[w]e have interpreted Article I, Section 2 of the Ohio Constitution to be the equivalent of the Equal Protection
Clause of the United States Constitution"). This court will therefore look to both state and federal case law
for guidance when reviewing the trial court's decision in regard to Plaintiffs' equal protection claim. This court
will do the same when reviewing the trial court's decision related to Plaintiffs' procedural due process claim.
See Stetter v. R.J. Corman Derailment Servs., L.L.C., 125 Ohio St.3d 280, 2010-Ohio-1029, ¶ 69 (the "due
course of law" clause in Article I, Section 16 of the Ohio Constitution is "the equivalent of the Due Process
Clause of the United States Constitution"); Simpkins at ¶ 34 ("[w]e have generally recognized the Ohio


                                                      - 14 -
                                                                                 Warren CA2020-08-045

individuals engaged in contact sports are similarly situated to those individuals participating

in non-contact sports, because this case does not involve a suspect class or a fundamental

right, the level of scrutiny to be applied is a rational-basis review. 3 See Young v. Rogers,

12th Dist. Butler No. CA2001-08-183, 2002-Ohio-5135, ¶ 31 (rational-basis review applies

"[i]n cases not involving a suspect class or a fundamental right"), citing State ex rel. Vana

v. Maple Hts. City Council, 54 Ohio St.3d 91, 92 (1990), citing Clements v. Fashing, 457

U.S. 957, 963, 102 S.Ct. 2836 (1982); see also Adamsky v. Buckeye Local School Dist., 73

Ohio St.3d 360, 362 (1995) (a suspect class has "been traditionally defined as one involving

race, national origin, religion, or sex"); State v. Williams, 88 Ohio St.3d 513 (2000)

("[r]ecognized fundamental rights include the right to vote, the right of interstate travel, rights

guaranteed by the First Amendment to the United States Constitution, the right to procreate,

and other rights of a uniquely personal nature"); see, e.g., Burrows v. Ohio High Sch. Ath.

Assn., 891 F.2d 122, 126 (6th Cir.1989) (applying rational-basis review when rejecting

appellants' equal protection claim based on an alleged "distinction between so-called team

oriented sports such as soccer and football, and so-called nonteam oriented sports such as

golf and swimming").

        {¶ 38} Under a rational-basis review, a state action will be upheld "if it is rationally

related to a legitimate government interest." State v. Williams, 126 Ohio St.3d 65, 2010-



Constitution's 'due course of law' provision as the equivalent of the Due Process Clause in the United States
Constitution").

3. The Equal Protection Clauses in both the United States and Ohio Constitutions require state actions to treat
similarly situated individuals in a similar matter. McCrone v. Bank One Corp., 107 Ohio St.3d 272, 2005-Ohio-
6505, ¶ 6 ("the Equal Protection Clauses require that individuals be treated in a manner similar to others in
like circumstances"). "In other words, the law must 'operate equally upon persons who are identified in the
same class.'" In re Adoption of Y.E.F., Slip Opinion No. 2020-Ohio-6785, ¶ 27, quoting State ex rel Patterson
v. Indus. Comm. of Ohio, 77 Ohio St.3d 201, 204 (1996). "The comparison of only similarly situated entities
is integral to an equal protection analysis." GTE N., Inc. v. Zaino, 96 Ohio St.3d 9, 2002-Ohio-2984, ¶ 22.
This is because the principles guiding equal protection under the law does not "'require things which are
different in fact * * * to be treated in law as though they were the same.'" T. Ryan Legg Irrevocable Trust v.
Testa, 149 Ohio St.3d 376, 2016-Ohio-8418, ¶ 73, quoting Tigner v. Texas, 310 U.S. 141, 147, 60 S.Ct. 879
(1940). This court, however, will treat this requirement as established for purposes of this opinion.
                                                     - 15 -
                                                                    Warren CA2020-08-045

Ohio-2453, ¶ 39, citing Eppley v. Tri-Valley Local School Dist. Bd. of Edn., 122 Ohio St.3d

56, 2009-Ohio-1970, ¶ 15; In re Vaughn, 12th Dist. Butler No. CA89-11-162, 1990 Ohio

App. LEXIS 3456, *14 (Aug. 13, 1990). That is to say, when applying the rational-basis test

to a state action, a distinction between those within a designated class and those who are

not, "'must be upheld against equal protection challenge if there is any reasonably

conceivable state of facts that could provide a rational basis for the classification.'"

American Assn. of Univ. Professors v. Central State Univ., 87 Ohio St.3d 55, 586 (1999),

quoting Fed. Communications Comm. v. Beach Communications, Inc., 508 U.S. 307, 313,

113 S.Ct. 2096 (1993). It is only where a distinction is wholly arbitrary that the scrutiny

applied under a rational-basis review fails.     Pickaway Cty. Skilled Gaming, L.L.C. v.

Cordray, 127 Ohio St.3d 104, 2010-Ohio-4908, ¶ 41, citing New Orleans v. Dukes, 427 U.S.

297, 304, 96 S.Ct. 2513 (1976).

       {¶ 39} A court must grant substantial deference to the state when conducting a

rational-basis review of a state's distinction (or classification) that is being challenged on

equal protection grounds. State v. Burkhart, 12th Dist. Clermont No. CA2015-01-004, 2015-

Ohio-3409, ¶ 12, citing Williams, 2020-Ohio-2453 at ¶ 40. Therefore, under the rational-

basis test, reviewing a state's action "'is not subject to courtroom fact-finding and may be

based on rational speculation unsupported by evidence or empirical data.'" State v. Batista,

151 Ohio St.3d 584, 2017-Ohio-8304, ¶ 22, quoting Beach Communications, 508 U.S. at

315. Accordingly, given that courts must grant substantial deference to the state, which is

even more true during times of a public health emergency like the COVID-19 pandemic, it

is only where the court "can find no set of facts which could possibly support the distinction

drawn by the state" that the court will overturn the state action. Carlisle v. Martz Concrete

Co., 12th Dist. Warren No. CA2006-06-067, 2007-Ohio-4362, ¶ 41, citing McGowan v.

Maryland, 366 U.S. 420, 426, 81 S.Ct. 1101 (1961).

                                            - 16 -
                                                                               Warren CA2020-08-045

        {¶ 40} After a thorough review of the record, we find there to be ample facts to

support the distinction drawn by the Director's August 1, 2020 Order between those

individuals engaged in contact sports and those individuals engaged in non-contact sports

so as to overcome the low bar applied in a rational-basis review. This includes, for instance,

testimony from Mr. Himes that such a distinction was made based on discussions with

several medical experts, health care providers, and laboratory leaders from across the

state, the Center for Disease Control and Prevention ("CDC"), multiple national experts,

physicians, and other policy makers involved in pandemic planning and policy research

related to responding to pandemics, as well as the facts and science existing at that time,

who indicated that individuals engaged in contact sports like basketball, soccer, and

lacrosse, posed a greater risk of spreading the COVID-19 disease when compared to that

of individuals engaged in non-contact sports like baseball, tennis, and golf.4

        {¶ 41} That is to say, even if imperfect, the Director's August 1, 2020 Order greatly

surpasses the low bar imposed under a rational basis review given the fact that such an

order serves the legitimate governmental interest of protecting the public from the deadly,

easily transferrable COVID-19 disease. See, e.g., Plaza Motors v. Brooklyn, Inc. v. Cuomo,

E.D.NY No. 20-CV-4851, 2021 U.S. Dist. LEXIS 12726, *15 (Jan. 22, 2021) ("[d]efendants

have put forth facts alleging the disparate treatment between businesses inside and outside

of the red zones is attributable to the differing COVID-19 infection rates in the respective

areas," a distinction that survives rational basis review). That the trial court found otherwise

is a clear indication that the trial court improperly substituted its judgment for that of Mr.

Himes in his role as the Director of ODH, as well as for the state as a whole, in deciding


4. Mr. Himes testified that baseball was not included in the definition of a contact sport because "opponents
are not all on the same – on the field at the same time." There is instead a batter and the opposing team in
the field, which provides "spacing in between most of the players throughout the game." Mr. Himes testified
that this scenario – spacing and generally short, spurts of heavy exertion – provides a "lesser risk of
transmission" the COVID-19 disease.
                                                    - 17 -
                                                                     Warren CA2020-08-045

what health orders are necessary for the resumption of youth participation in contact sports

during a pandemic like the one caused by COVID-19 disease and the SARS-CoV-2 virus.

       {¶ 42} This becomes even more apparent when reviewing Mr. Himes' testimony

provided at the August 3, 2020 hearing. Specifically, as Mr. Himes testified at that hearing:

              So if you – I mean, you start with the general proposition that
              mass gatherings are a high-risk activity. However, we do
              acknowledge and understand the importance that sports plays
              in children's and adults' lives.

              So we felt it was appropriate and necessary to start with some
              of the low-risk sports, the noncontact sports, in an effort to see
              if we could slowly up-up that dimmer switch on allowing sports,
              skills practices, other practices to begin to get kids back out and
              active, but while taking precautions.

       {¶ 43} To do this, Mr. Himes testified that ODH reached out to the Ohio High School

Athletic Association, as well as multiple other sports groups, to provide their input on what

restrictions should be imposed to allow sports to be played in the safest manner possible

while still battling the COVID-19 pandemic. Mr. Himes then testified:

              Q: And so in this process, this incremental process under your
              – your dimmer switch approach, have you set steps along the
              way where you can turn on some sports, see the consequences
              health-wise, see if you should go to the next step or not go to
              the next step?

              A: Yes. We've looked at that as we started with some of the
              low-risk activities. We wanted to see how they were able to be
              done and complied with, see if there are any cases coming out
              of those activities. And taking it a step at a time, we could,
              therefore, go to the next step potentially if the results were good
              and take on a little bit more risk.

       {¶ 44} Mr. Himes testified that this was done by looking at the guidance provided by

the CDC, the preeminent authority on public health measures, which stated that "proximity

and duration of contact directly correlates to risk." So, with the CDC's guidance in mind,

Mr. Himes testified that ODH "looked at those noncontact sports initially as sports that could

be done where proximity is – is greater where it – tennis for example, or golf * * * for

                                             - 18 -
                                                                     Warren CA2020-08-045

example." Mr. Himes testified that this was done because "[d]istance is greater between

individuals, which would reduce the risk of transmission of COVID" given "the respiratory

droplet transmission, if you're yelling, I'm open, I'm open, or you're heavily breathing around

other players, there's that potential for transmission of droplets." Mr. Himes testified that

duration of time was also a consideration because "the longer you're in close proximity to

another individual, there's a greater risk of transmitting and picking up."

        {¶ 45} Mr. Himes then testified as to why the Director's August 1, 2020 Order

required individuals engaged in contact sports to be tested for COVID-19 prior to

competitions when individuals engaged in non-contact sports were not. As Mr. Himes

testified:

               So the contact sports portion of that order requires testing
               because we are allowing interteam (sic) competition from teams
               that could come from really anywhere across the United States
               or across Ohio. And given the fact that they can come from
               anywhere, there is that increased risk in accordance with the
               CDC guidelines. * * * So we felt that to allow that would require
               an additional safeguard and that would be testing of the athletes
               and participants in order to do that.

        {¶ 46} Mr. Himes also testified regarding the level of risk involved in allowing

hundreds, and potentially thousands, of individuals to participate in indoor sports

tournaments as proposed by Plaintiffs while in the midst of a public health emergency like

the COVID-19 pandemic. As Mr. Himes testified:

               So as proposed, the activities and the tournaments, to my
               understanding, would be a high risk, in that they're involving a
               great number of individuals, both participants and spectators. I
               – I think in the thousands, at least over a weekend in a indoor
               tournament, which, to me, poses a greater risk than outdoor
               competitions, and especially with spectators being involved, that
               increases the risk of transmission.

        {¶ 47} Mr. Himes further testified:

               [C]ertainly the risk of being infected with COVID is presented to
               the players who are competing against one another. It's

                                              - 19 -
                                                                    Warren CA2020-08-045

             presented to the spectators who are there in attendance, the
             workers who are there, putting on the tournament.

             But then also any of the individual's families or other people that
             they go interact with when they leave after the – after the
             tournament. And it could be in broad geographic regions.

             And we know that because many of them could be
             asymptomatic carriers of the disease, they may not even know
             that they have it and could expose other folks.

      {¶ 48} Concluding, Mr. Himes testified that the requirements set forth in the Director's

August 1, 2020 Order were put in place based on the guidelines provided by the CDC in

order to mitigate the risk of spreading the COVID-19 disease. These requirements were

necessary, as Mr. Himes explained, because "the more physical exertion, the more

numbers that are involved, the greater the risk."

      {¶ 49} Pursuant to R.C. Chapter 3701, it is the Director of ODH, not the trial court,

who is statutorily responsible for controlling and suppressing public outbreaks of disease

like the COVID-19 disease. It is also the Director of ODH, not the trial court, who has the

resources and expertise necessary to determine how best to combat a public health crisis

like the one we face today with the ongoing COVID-19 pandemic. "[T]he judiciary may not

'second-guess the state's policy choices in crafting emergency public health measures.'" In

re Rutledge, 956 F.3d 1018, 1029 (8th Cir.2020), quoting In re Abbott, 954 F.3d 772, 784

(5th Cir.2020). This remains true despite the trial court's greater familiarity with Warren

County and the residents of Warren County over whom it presides. This is because,

"[c]ourts are not experts in public health and safety issues * * *." In re United Healthcare

Sys., D.NJ. No. 97-1159, 1997 U.S. Dist. LEXIS 5090, *21 (Mar. 26, 1997).

      {¶ 50} "The precise question of when restrictions on particular social activities should

be lifted during the pandemic is a dynamic and fact-intensive matter subject to reasonable

disagreement." South Bay United Pentecostal Church, 140 S.Ct. at 1613. Mr. Himes,


                                            - 20 -
                                                                     Warren CA2020-08-045

acting in his role as the Director of ODH, determined that greater restrictions should remain

in place for individuals engaged in contact sports as opposed to those individuals engaged

in non-contact sports. The trial court clearly disagreed with Mr. Himes' decision. However,

although certainly inconvenient, and undoubtably unpopular to some, "[s]haping the precise

contours of public health measures entails some difficult line-drawing." League of Indep.

Fitness Facilities & Trainers, 814 Fed. Appx. at 129. It is not the trial court, but rather Mr.

Himes as the Director of ODH, who shapes those precise contours and engages in that

difficult line-drawing when constructing the necessary public health measures to battle a

disease like COVID-19.

       {¶ 51} Simply stated, Mr. Himes' determination as to what health orders were

necessary for the resumption of youth participation in contact sports during a pandemic,

and the Director's August 1, 2020 Order that resulted, was a rational decision based on the

facts and science available at the time. This includes, as noted above, the guidelines

provided by CDC to mitigate the risk of spreading the COVID-19 disease. The trial court

cannot simply disregard Mr. Himes' offered explanation, but must instead recognize how

the Director's August 1, 2020 Order is rationally related to protecting people's health given

the testimony and evidence presented at the August 3, 2020 hearing on Plaintiffs' request

for a preliminary injunction at issue in this case. Therefore, because the Director's August

1, 2020 Order was not so arbitrary and oppressive so as to justify interference by the trial

court, the trial court erred by finding Plaintiffs had provided clear and convincing evidence

that there was a strong likelihood that Plaintiffs would prevail on the merits of their equal

protection claim.

                          Plaintiffs' Procedural Due Process Claim

       {¶ 52} The trial court also erred by finding Plaintiffs had provided clear and

convincing evidence that there was a strong likelihood that they would prevail on the merits

                                             - 21 -
                                                                    Warren CA2020-08-045

of their procedural due process claim. The Director's August 1, 2020 Order is a "generally

applicable" order, i.e., an order that applied across the board without singling out any one

individual, group, or business. Given its general applicability, the Director's August 1, 2020

Order does not violate Plaintiffs' right to procedural due process. See, e.g., Hartman v.

Acton, S.D.Ohio No. 2:20-CV-1952, 2020 U.S. Dist. LEXIS 72068, *19-30 (Apr. 21, 2020)

(business owner's right to procedural due process was not violated by the stay at home

order issued by Dr. Acton, the now former Director of ODH, requiring that all "non-essential

businesses and operation must cease" due to the exponential spread of COVID-19

throughout the state because "the Director's Order was a generally applicable order

affecting thousands of businesses, and not a decision targeting an individual or single

business"); Frantz v. Beshear, E.D.Ky. No. 3:20-cv-00034, 2021 U.S. Dist. LEXIS 13234,

*9-10 (Jan. 25, 2021) (governor's executive order requiring open businesses to make their

employees wear masks while working in an effort to limit the spread of the COVID-19

disease did not violate a business owner's right to procedural due process where the order

affected all businesses, organizations, and entities, not just that of owner's business).

Therefore, because the Director's August 1, 2020 Order is a generally applicable order, the

trial court erred by finding Plaintiffs had provided clear and convincing evidence that there

was a strong likelihood that Plaintiffs would prevail on the merits of their procedural due

process claim.

                          No Irreparable Harm to the Plaintiffs

       {¶ 53} Defendants argue the trial court also erred by finding Plaintiffs had provided

clear and convincing evidence that Plaintiffs would suffer irreparable harm if the preliminary

injunction was not granted. We agree.

       {¶ 54} The trial court found each of the three Plaintiffs would suffer irreparable harm

if the preliminary injunction was not granted. The trial court's findings, however, are based

                                            - 22 -
                                                                       Warren CA2020-08-045

almost exclusively on Plaintiffs' lost revenue (either past or future) and the potential that

Plaintiffs' respective businesses may be forced to close or be foreclosed upon. "Irreparable

harm is an injury for which there is no plain, adequate, and complete remedy at law, and

for which money damages would be impossible, difficult, or incomplete." 1st Natl. Bank v.

Mountain Agency, L.L.C., 12th Dist. Clermont No. CA2008-05-056, 2009-Ohio-2202, ¶ 47.

The potential loss of revenue is, without question, monetary in nature. The loss of revenue,

therefore, does not constitute irreparable harm. See Talleywhacker, Inc. v. Cooper, 465 F.

Supp. 3d 523, 543 (E.D.N.C. 2020) (no irreparable harm where plaintiffs put forth insufficient

evidence to substantiate assertion that COVID-19 restrictions would result in closure of

businesses).

       {¶ 55} That is to say nothing of the fact that enjoining the state's actions in

combatting the COVID-19 pandemic has the potential for much more than the loss of

revenue or the loss of a business, but for the loss of life. See League of Indep. Fitness

Facilities & Trainers, 814 Fed. Appx. at 129 ("[e]njoining the actions of elected state officials,

especially in a situation where an infectious disease can and has spread rapidly, causes

irreparable harm"). Despite the trial court's findings, this holds true regardless of how much

benefit playing contact sports may have on the youth impacted by the Director's August 1,

2020 Order.      Therefore, because the loss of revenue alone is rarely sufficient to

demonstrate irreparable harm, particularly when compared to the potential loss of life that

may result through contracting the COVID-19 disease, the trial court erred by finding

Plaintiffs had provided clear and convincing evidence that they would suffer irreparable

harm if the preliminary injunction was not granted.

                      Potential for Significant Harm to Third Parties

       {¶ 56} Defendants next argue the trial court erred by finding Plaintiffs had provided

clear and convincing evidence that the issuance of the preliminary injunction would not

                                              - 23 -
                                                                       Warren CA2020-08-045

harm third parties. We agree.

       {¶ 57} The trial court determined, based on nothing more than its own inference, that

"no more harm will result from contact sport competitions being permitted to operate under

the same guidelines than that which is already permitted" by the Director's August 1, 2020

Order. However, considering Mr. Himes' testimony, which was based on facts and science

rather than mere inferences from the trial court, if the Director's August 1, 2020 Order was

enjoined, "it is not merely livelihoods, but lives that would be put at risk, and the [s]tate has

an interest in public health and the safety of its citizens." Hartman, 2020 U.S. Dist. LEXIS

72068 at *35. This remains true even though Plaintiffs bear the very real risk of losing their

respective businesses given that "the [state's] interest in combatting COVID-19 is at least

equally significant." League of Indep. Fitness Facilities & Trainers, 814 Fed. Appx. at 129;

see, e.g., Desrosiers v. Governor, 486 Mass. 369, 390 (2020) ("[a]lthough some businesses

and organizations bear a larger burden than others under the emergency orders, this alone

does not render arbitrary the restrictions imposed by the emergency orders").

       {¶ 58} Although we certainly understand the frustrations that Plaintiffs may feel given

the very real impact the Director's August 1, 2020 Order has on their respective businesses,

"[t]he public interest in mitigating and combatting the significant danger posed by the spread

of COVID-19 outweighs individual business interests in continued operations." Slidewaters

LLC v. Washington Dept. of Labor & Indus., No. 2:20-CV-0210-TOR, 2020 U.S. Dist. LEXIS

103350, *16 (E.D. Wash. June 12, 2020), citing Jacobson, 197 U.S. at 28. Although

tempting, courts "cannot strike down legislative actions simply because judges might think

up more productive or practical solutions." Oaks v. Collier Cty., M.D.Fla. No. 2:20-cv-568-

FtM-38NPM, 2021 U.S. Dist. LEXIS 15174, *8 (Jan. 27, 2021). Therefore, given the real

impact that the issuance of the preliminary injunction could have on the public at large, if

not more directly to the residents of Warren County, the trial court erred by finding Plaintiffs

                                              - 24 -
                                                                       Warren CA2020-08-045

had provided clear and convincing evidence that the issuance of the preliminary injunction

would not harm third parties.

                           Public Interest Would Not be Served

       {¶ 59} Defendants additionally argue the trial court erred by finding Plaintiffs had

provided clear and convincing evidence that the public interest is better served by issuing

the preliminary injunction. We agree.

       {¶ 60} The trial court determined that the parents and children engaged in contact

sports would be "heavily impacted" by the Director's August 1, 2020 Order and could be

subject to a number of detrimental impacts including, for instance, "invasive, repeated

testing of children ages 4 through 12th grade." However, while it may be true that the

Director's August 1, 2020 Order does create the potential that Plaintiffs, as well as the

parents and children involved in contact sports, could be negatively impacted, none of those

impacts come anywhere near the potential impact resulting from increased loss of life if the

preliminary injunction was to stand. The fact that, to date, over 400,000 lives have been

lost to the COVID-19 pandemic cannot be overstated. Those are not just numbers, but

people who were, but no longer are, grandmothers, grandfathers, mothers, fathers, sons,

daughters, aunts, uncles, brothers, and sisters.

       {¶ 61} That parents and children cannot take part in an inter-club/team basketball,

soccer, or lacrosse tournaments put on by Plaintiffs is just a small price to pay to help keep

the public safe from this deadly, easily transferrable disease as it continues to spread

throughout the country. This is because:

              even if an individual * * * is willing to accept the risk of
              contracting the virus by partaking in such conduct, the risk is not
              an individual's risk to take. The risk is also to the lives of others
              with whom an asymptomatic person may come into close
              contact, to the healthcare workers who must care for the person
              one infects, and to [the] overwhelmed healthcare system as a
              whole.

                                              - 25 -
                                                                      Warren CA2020-08-045


South Bay United Pentecostal Church v. Newsom, 2012 U.S. App. LEXIS 1854, *15 (9th

Cir.2021). Therefore, given the significant risk to the general public should the preliminary

injunction be permitted to stand, the trial court erred by finding Plaintiffs had provided clear

and convincing that that the public interest is better served by issuing the preliminary

injunction.

                                         Conclusion

       {¶ 62} The COVID-19 pandemic has affected nearly every person and business in

this country over the past year, including this court. This case presents an example of its

effects. However, public health emergencies require the state to take quick, decisive, and

oftentimes unpopular measures to protect the public and, ultimately, save lives. This is not

just the lives of Warren County residents, but the lives of our fellow citizens across the state

and across this great country. Therefore, because enjoining the Director's August 1, 2020

Order would harm the public's interest in preventing the spread of a highly contagious and

dangerous disease, especially during a period when case numbers and deaths continue to

rise, the trial court erred and abused its discretion by granting Plaintiffs' request for a

preliminary injunction. Children having the ability to play basketball, soccer, and lacrosse

tournaments cannot replace the loss of a loved one.             Accordingly, finding merit to

Defendants' single assignment of error, the assignment is sustained and the trial court's

decision granting Plaintiffs' request for a preliminary injunction is reversed.

       {¶ 63} Judgment reversed.


       PIPER, P.J., and HENDRICKSON, J., concur.




                                             - 26 -